 



EXHIBIT 10.1
NAVARRE CORPORATION 2004 STOCK PLAN
RESTRICTED STOCK UNIT AGREEMENT
You have been granted an Award of time-vested Restricted Stock Units, subject to
the terms and conditions of the 2004 Stock Plan, as amended, and the Restricted
Stock Unit Agreement set forth below, as follows:

         
   Name of Participant:
       
 
       
   Grant Date:
       
 
       
   Number of Award Shares:
                       shares of Common Stock

             Vesting Schedule:   Issue Dates   Number of Award Shares
 
  [first anniversary]   [1/3]
 
  [second anniversary]   [1/3]
 
  [third anniversary]   [1/3]

Restricted Stock Unit Agreement
1. GRANT OF STOCK UNIT AWARD.
     Navarre Corporation, a Minnesota corporation (together with all successors
thereto, the “Company”), hereby grants to the Participant named above, who is an
employee and key leader of the Company or a Related Company, an award of
Restricted Stock Units (the “Stock Units”) subject to the terms and conditions
set forth in this Restricted Stock Unit Agreement (the “Agreement”) and in the
Navarre Corporation 2004 Stock Plan, as amended from time to time (the “Plan”).
The Stock Units represent the contingent right to receive, on a one for one
basis, the number of shares (the “Award Shares”) indicated above of the
Company’s common stock, no par value (the “Common Stock”) on the dates (the
“Issue Date(s)”) specified in the vesting schedule above (the “Vesting
Schedule”). Continued employment with the Company or a Related Company is the
only required consideration for this grant. All capitalized terms used herein
and not otherwise defined shall have the respective meanings set forth in the
Plan.
2. ACCEPTANCE.
     Your execution of this Agreement will indicate your acceptance of and your
willingness to be bound by its terms. No Award Shares will be issued unless you
have executed and returned this Agreement to the Company.
3. VESTING OF STOCK UNITS.
3.1 Vesting Schedule. Vesting is subject to your continued employment or service
with the Company or a Related Company. Your right to receive the Award Shares
will vest, and no longer be contingent, in three installments on the Issues
Dates indicated in the

Page 1 of 4



--------------------------------------------------------------------------------



 



Vesting Schedule. Vested Award Shares will be issued and registered in your name
as soon as practicable after the applicable Issue Date. Stock Units for Award
Shares that do not vest shall be immediately cancelled.
3.2 Termination of Employment or Service. In the event that your employment or
service with the Company or a Related Company terminates voluntarily or
involuntarily for any reason prior to an Issue Date indicated in the Vesting
Schedule, this award of Stock Units shall expire and be deemed forfeited with
respect to all Award Shares not vested at the time of such termination. None of
the unvested Award Shares shall be due or issued to you.
3.3 Change of Control Transaction. For purposes of this Section 3.3, the term
“Change of Control Transaction” shall have the meaning set forth in Section 2 of
the Plan. Upon the occurrence of a Change of Control Transaction, the Vesting
Schedule shall no longer apply and the Company shall issue all Award Shares not
previously issued to you. The Committee administering the Plan in its discretion
may make further adjustments or modifications to the Award Shares pursuant to
Section 15.4 of the Plan.
4. ISSUANCE OF SHARES.
4.1 Issuance of Shares. Certificates evidencing ownership of vested Award Shares
will be issued as indicated above. If permitted by law and the rules of the
applicable stock exchange, the issuance of shares may be effected on a
noncertificated basis. The Company, however, shall not be required to issue or
deliver a certificate for any shares until it has complied with all requirements
of the Securities Act of 1933, as amended, the Securities Exchange Act of 1934,
as amended, any stock exchange on which the Company’s Common Stock may then be
listed and all applicable state laws in connection with the issuance or sale of
such shares or the listing of such shares on said exchange. The Company may
cause each certificate evidencing the Award Shares to be endorsed with one or
more legends setting forth the restrictions on transfer of such Common Stock as
required by such securities laws and regulations. Until the issuance of the
Award Shares pursuant to this Agreement and the Plan, you shall have none of the
rights of a shareholder with respect to the Award Shares.
4.2 Withholding Taxes. You acknowledge that the value of the Award Shares as of
an Issue Date will constitute compensation for which you will have an ordinary
income tax obligation, and you should consult a tax adviser concerning the same.
The Company makes no representations with respect to tax consequences. Prior to
the delivery of the Award Shares, the Company is entitled to: (i) withhold and
deduct from your future wages (or from other amounts which the Company may owe
you), or make other arrangements for the collection of, all legally required
amounts necessary to satisfy any federal, state or local withholding and
employment-related tax requirements attributable to such compensation; or
(ii) require you to remit the amount of such withholding to the Company in cash.
[The Company, in its sole discretion, may] or [The Company shall] permit you to
satisfy such withholding obligations by reducing the number of Award Shares that
would otherwise be issued under this Agreement by the number of Award Shares
having a Fair

Page 2 of 4



--------------------------------------------------------------------------------



 



Market Value on the Issue Date sufficient to meet, and not to exceed, the
minimum mandatory tax withholding obligation.
5. TRANSFERABILITY OF STOCK UNITS.
     You may not sell, assign, pledge (as loan collateral or otherwise),
encumber (by operation of law or otherwise), or transfer this Agreement or the
Stock Units in any manner, including, without limitation, by will or the
applicable laws of descent or distribution. Any attempt to transfer or encumber
this Agreement, the Stock Units or unvested Award Shares shall be null and void
and shall void this Agreement.
6. THIS AGREEMENT SUBJECT TO PLAN.
     This Agreement and the Stock Units granted hereunder, and the Award Shares
issued pursuant to the Stock Units, have been granted, or will be issued, as the
case may be, under and are subject to the terms of the Plan. The terms of the
Plan are incorporated by reference herein in their entirety, and, by execution
hereof, you acknowledge having reviewed a copy of the Plan. The provisions of
this Agreement shall be interpreted so as to be consistent with the Plan, and
any ambiguities herein shall be interpreted by reference to the Plan. In the
event that any provision hereof is inconsistent with the terms of the Plan, the
terms of the Plan shall prevail. You acknowledge and agree that in the event of
any question or controversy relating to the terms of the Plan or this Agreement
the decision of the Committee administering the Plan shall be conclusive and
final. A copy of the Plan has been filed with the Securities and Exchange
Commission as an Exhibit to S-8 Registration Statement dated February 20, 2006,
and is available from the Company, attention Human Resources.
7. NO GUARANTEE OF CONTINUED EMPLOYMENT.
     You acknowledge and agree that the vesting of Award Shares pursuant to the
Vesting Schedule is contingent upon continuing your employment at the will of
the Company or a Related Company. You further acknowledge and agree that this
award of Stock Units and this Agreement do not constitute an express or implied
promise of continued employment for any period and shall not interfere with your
right or the Company’s (or a Related Company’s) right to terminate your
employment or service at any time with or without cause.
8. MISCELLANEOUS.
8.1 Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties hereto.
8.2 Governing Law. This Agreement and all rights and obligations hereunder shall
be construed in accordance with the Plan and governed by the laws of the State
of Minnesota, without regard to its choice of laws provisions. The parties agree
that any action relating

Page 3 of 4



--------------------------------------------------------------------------------



 



to this Agreement may be brought in the state or federal courts located in
Hennepin County, Minnesota and the parties hereby consent to the jurisdiction of
such courts.
8.3 Entire Agreement. This Agreement and the Plan set forth the entire agreement
and understanding of the parties hereto with respect to this grant of Stock
Units and the administration of the Plan and supersede all prior agreements,
arrangements, plans and understandings relating to this grant of Stock Units and
the administration of the Plan.
8.4 Amendment and Waiver. This Agreement may be amended, waived, modified or
canceled by the Committee at any time, provided that all such amendments,
waivers, modifications or cancellations shall comply with and not be prohibited
by the provisions of the Plan, and any amendment, waiver, modification or
cancellation that the Committee determines in good faith has a material adverse
affect on your rights under this Agreement shall be with your consent in a
written instrument executed by you and the Company.
Agreed and accepted as of the Grant Date:

          NAVARRE CORPORATION   PARTICIPANT
 
       
By
       
 
       
 
       
Its
       
 
       

Page 4 of 4